Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8, 9, 11 and 12, it is unclear to which of the two previously recited inflatable contact elements the limitation “the inflatable contact elements” refers.
In claims 8 and 9, it is unclear to which of the two previously recited forming heads the limitation “the forming head” refers.
In claims 8 and 9, it is unclear to which of the two previously recited bases the limitation “the base” refers.
In claim 9, it is unclear to which of the two previously recited deformable contact surfaces the limitation “the deformable contact surface” refers.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-10 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Willden in view of Benson et al. (US 2009/0071597). 
As to claims 7-9, Willden discloses an apparatus for use in ply compaction in forming a composite structure, the apparatus comprising: a forming tool 92 comprising a web surface (top surface) and at least one flange surface (side surface) extending from the web surface, wherein the forming tool comprises a length dimension (fig 1-3b); a chassis 12 extending over the forming tool, wherein at least one of the forming tool or the chassis are movable with the other to enable the chassis to traverse the forming tool in the length dimension (para 26); and first and second flange forming devices (flange forming device is combination of 20, 22, 23, 27, 28, 24) coupled to the chassis (fig 2 shows two flange forming devices on opposed sides of 50, para 26), wherein each of the first and second flange forming devices comprises an inflatable contact element 28 pressurized to define a respective first or second deformable contact surface (outer surface of 28, see annotated figure below), the first and second contact surfaces configured to simultaneously engage with both the web surface and the at least one flange surface (para 26, 65, fig 2) wherein the first and second flange forming devices comprise respective first and second bases 23 and a respective first and second forming heads 22 coupled to the respective first and second bases (fig 2), wherein each of the first and second forming heads comprise plurality of holding members 20, the inflatable contact element extending across the plurality of holding members, wherein each first and second forming head is movable relative to its respective the base to apply pressure continuously across the web surface and then across the at least one flange surface with the respective and first and second deformable contact surfaces (para 26-29, holding members segments and movable to form a wide variety of shaped beams).  

    PNG
    media_image1.png
    633
    911
    media_image1.png
    Greyscale

Willden does not expressly disclose the first and second flange forming devices are movable with the chassis to be positioned at different locations along the length dimension of the forming tool, the first and second flange forming devices configured to perform a ply compaction operation when positioned at each respective location.  
Benson discloses a ply compaction apparatus comprising a flange forming device 216 that is movable with the chassis 210 to be positioned at different locations along the length dimension of the forming tool 206, the flange forming device configured to perform a ply compaction operation when positioned at each respective location (fig 5, para 57-62). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Willden such that the first and second flange forming devices are movable with the chassis to be positioned at different locations along the length dimension of the forming tool, the first and second flange forming devices configured to perform a ply compaction operation when positioned at each respective location as such a modification enables the apparatus apply isostatic pressure throughout the length of the forming tool.

As to claim 10, the forming tool is contoured to define a variable radius of curvature in the flange surface along the length dimension (para 37).
As to claim 13, Willden discloses a deployment actuator (para 27) coupled to each holding member, wherein the deployment actuator is configured to move each holding member independently of each other (para 27).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Willden and Benson as applied to claim 7 above, and further in view of Lee et al. (US 2011/0277918).
Lee does not disclose a sleeve over the inflatable contact element, the sleeve having a lower coefficient of friction than the inflatable contact element. 
Lee discloses a sleeve 44 over the inflatable contact element 46, the sleeve having a lower coefficient of friction (fluoropolymer) than the inflatable contact element (para 37-38, fig 6). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Willden with a sleeve over the inflatable contact element, the sleeve having a lower coefficient of friction than the inflatable contact element as taught by Lee above as such reduces contact friction between the composite and bladder, and allows for good dimensional stability.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Willden as applied to claim 7 above, and further in view of Mitchell et al. (US 5139604).
Willden does not disclose the plurality of holding members each comprising a longitudinal channel and a longitudinal slot that provides access to the longitudinal channel, wherein a portion of the inflatable contact element is insertable through the longitudinal slot for retention within the longitudinal channel.
Mitchell discloses the plurality of holding members 30 each comprising a longitudinal channel and a longitudinal slot 54/56 that provides access to the longitudinal channel, wherein a portion of the inflatable contact element 50 is insertable through the longitudinal slot for retention within the longitudinal channel (fig 3-6, col 2, line 54 – 65).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Willden such that the plurality of holding members each comprising a longitudinal channel and a longitudinal slot that provides access to the longitudinal channel, wherein a portion of the inflatable contact element is insertable through the longitudinal slot for retention within the longitudinal channel as taught by Mitchell above such allows the bladder to secured in the holding member. 


Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but are not persuasive.  
Applicant asserts that the “Willden does not disclose an apparatus having "first and second contact surfaces configured to simultaneously engage with both the web surface and at least one flange surface," as recited in Applicant's claim 7.”  This is incorrect. The first and second contact surfaces of Willden are capable of simultaneously engaging the both the web and the flange surface because inflatable contact elements 28 are capable of conforming to the shape of the object upon which the pressure is being applied.  In the embodiment of fig 2, the bladders 28 can “engage” the web surface because by pressing the composite on the side surfaces, the bladders will further conform the web surface portion of the composite to the web surface of the forming tool – thus simultaneously engaging the web surface and the flange surface of the forming tool.  
Applicant then asserts that Willden fails to disclose the bladders 28 can be independently actuated in the vertical direction.  This argument is not commensurate with the scope of the claims since the claims do not require independent vertical actuation of the flange forming devices.  The applicant asserts that the examiner did not give well-articulated reasons as to why one would be motivated to modify Willden with Benson.  The applicant is directed to the obviousness statement above, where the reasoning is clearly presented.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tada et al. (US 2008/0178996), directed to a device wherein an inflation tool forming element is directly above and engaged with the web surface of a forming tool (fig 3); and Jackson et al. (US 5954917), directed to a device wherein an inflation tool forming element is directly above and engaged with the web surface of a forming tool (figs 11-13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748